PER CURIAM.
Robert Smith appeals from the summary denial of his motion for post conviction relief. The State concedes that the trial court should have conducted an evi-dentiary hearing with regard to appellant’s allegations ' of ineffective assistance of counsel, based on defense counsel’s failure to inform appellant that his charge of second-degree murder had been increased to first-degree murder. Appellant alleges that he would have accepted the state’s plea offer of twenty-five years if he had known he was being charged with first-degree murder where he faced a possible life sentence. We accept the State’s concession and remand for an evidentiary hearing on this issue. The appellant’s remaining points lack merit.
Accordingly, the trial court’s order is affirmed, in part, reversed, in part, and remanded for further proceedings consistent with this opinion.